Citation Nr: 0619980	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for miliary 
tuberculosis, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for fibrocystic breasts 
with interductal hyperplasia (also claimed as asymmetric 
parenchyma, left breast, bilateral breast dysplasia, and 
lump, left breast).

3.  Entitlement to service connection for atypical squamous 
cells of undetermined significance (ASCUS) (claimed as 
abnormal colposcopy with cell abnormalities and abnormal pap 
smears (epithelial cells)).


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



REMAND

The veteran served on active duty from December 1972 to 
October 2001.

The most recent VA examination of record, dated in January 
2003, did not comment on the current severity of any 
residuals of her service connected miliary tuberculosis.  It 
also showed a diagnosis of interductal hyperplasia of the 
breast.  The examination report did not discuss her 
fibrocystic breast disease that was diagnosed in service, nor 
did it diagnose any possible gynecological condition beyond a 
diagnosis of "abnormal pap smear."  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The RO should 
therefore schedule the veteran for VA examinations to 
determine the current diagnosis and etiology of any 
gynecological or breast disease that may be present and, if 
any disease is discovered, its relationship to the veteran's 
service.  The RO should also schedule the veteran for a VA 
examination to determine the nature and severity of any 
residuals of miliary tuberculosis.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

An October 2003 report from the Women's Health Clinic at 
Tyndall Air Force Base showed that the veteran had an 
abnormal Pap smear and that the specimen was sent out for 
testing.  The result of that test is not associated with the 
claims folder and the RO should attempt to obtain it.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VAMC in 
Pensecola and obtain copies of all 
treatment records concerning the veteran's 
treatment at that facility.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should contact Tyndall Air 
Force Base and obtain copies of all 
treatment records concerning the veteran's 
treatment at that facility since October 
2003.  All records obtained should be 
associated with the claims folder.

3.  The RO should obtain the results of 
the tests performed on the veteran's 
abnormal Pap smear specimen from the 
Women's Health Clinic at Tyndall Air Force 
Base.

4.  The RO should schedule the veteran for 
a VA examination to determine the current 
nature and severity of any residuals of 
her service-connected miliary 
tuberculosis.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  Such tests as the 
examining physician deems necessary should 
be performed.  The examiner should provide 
a rationale for any opinion expressed.

5.  The RO should schedule the veteran for 
a VA breast examination to determine the 
current diagnosis and etiology of any 
breast disease that may be present.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner in conjunction with the 
examination.  After performing the 
necessary examinations and tests the 
examiner should review the claims folder, 
and make a specific statement to the 
effect that such review was performed.  
The examiner should then express an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that any pathologic condition involving 
the breast is etiologically related to the 
veteran's active duty service.  The 
examiner should specifically articulate 
the reasoning behind all opinions 
expressed.

6.  The RO should schedule the veteran for 
a VA gynecological examination to 
determine the current diagnosis and 
etiology of any disease that may be 
present.  The claims folder, including a 
copy of this REMAND, must be made 
available to the examiner in conjunction 
with the examination.  After performing 
the necessary examinations and tests the 
examiner should review the claims folder, 
and make a specific statement to the 
effect that such review was performed.  
The examiner should then express an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that any pathologic gynecological 
condition is etiologically related to the 
veteran's active duty service.  The 
examiner should specifically articulate 
the reasoning behind all opinions 
expressed.

7.  The RO should then readjudicate the 
veteran's claims for service connection 
and a higher initial evaluation on the 
merits.  If the determinations remain 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


